

EXHIBIT 10.1


DEBIT CARD SPONSORSHIP AGREEMENT


This Debit Card Sponsorship Agreement (“Agreement”), dated as of February 1,
2006, is by and between Ready Credit Corporation, (“Company”), a Nevada
corporation located at 800 Nicollet Mall, Suite 2690, Minneapolis, MN 55402 and
Palm Desert National Bank (“Bank”), a national bank located at 73-745 El Paseo,
Palm Desert, CA 92260.


RECITALS


WHEREAS, Company has developed and is the sole owner of a stored value debit
card program (“the Program”); that incorporates the use of a self service kiosk
to dispense instant issue stored value prepaid debit cards as approved by the
network, and also offers personalized stored value prepaid debit cards,
including upgrade of initial issuance stored value prepaid debit cardsby means
including the Web, telephone and mail.
 
WHEREAS, Bank is a member of various Networks for the purposes of issuing
prepaid or stored value debit cards; and


WHEREAS, Bank is willing to provide and the rights and privileges that follow
from sponsorship to Company for the purposes of issuing the Company’s stored
value debit card.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Company and Bank, intending to be legally
bound, hereby agree as follows:


AGREEMENT


ARTICLE I - DEFINITIONS


SECTION 1 - Definitions


Except as otherwise specifically indicated, the following terms shall have the
following meanings in this Agreement (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
ACH means the Automated Clearinghouse network, governed by the rules of the
National Automated Clearinghouse Association (“NACHA”).


BIN means Bank Identification Number and is a number assigned to Bank by System.


Business Plan means the document attached as Exhibit


Card Product or Card means the various debit cards issued within the Program as
the Company shall request and Bank shall approve now and in the future, pursuant
to the Operating Rules of the Networks.


Card Account Income means all revenue received from a Cardholder as disclosed in
the Cardholder Agreement and other fees as specified from time to time.


Cardholder means the person who is issued or accepts a Card pursuant to the
Program.


Cardholder Agreement means the agreement between the Bank and Cardholder
governing the terms and use of a Card which shall be executed by Bank and
Cardholder prior to the issuance of a Card by Bank and/or prior to Company’s
request that a Card be issued to any such Cardholder


Graphic Standards mean all standards, policies, and other requirements adopted
by a System from time to time with respect to use of its Marks.


 
Page 1

--------------------------------------------------------------------------------

 
Issuer means a Member Bank that issues Cards.


Item means a transaction that is processed between between parties through the
System and its members or through the Processor, the Bank and the Company,
including purchases, cash withdrawals, disputes and refunds.


Mark means the service marks, trademarks and copyrights of a System and Bank,
including but not limited to, the names and other distinctive marks or logos,
which identify a System, and Bank.


Membership means the membership in a System and licensing rights thereto
obtained by Bank.


Operating Rules means the operating rules and regulations adopted and written by
the System, NACHA, as the case may be, as the same may from time to time be
amended, modified, or supplemented.


Processing Services means those services, which are reasonably required or
necessary to Issue a Card and/or process a transaction in accordance with the
Rules of a System. Such services shall include but not be limited to: account
set-up and maintenance, chargeback processing and compliance, Card design, Card
production, Card issuance, transaction processing, Settlement, System access,
Cardholder dispute resolution, customer service, System compliance, regulatory
compliance, security and fraud control, collections, and activity reporting.


Processor means the third party whom Company may retain to perform Processing
Services under this Agreement.


Program means the total concept of the Company’sproject inclusive of Buisness
Plan, whereby Cardholders will be issued cards for payroll or other funds
distribution and which is subject to this Agreement and the business
contemplated hereunder.


Program Materials means all materials and methods of marketing used by Company
in connection with this agreement, including without limitation, advertisements,
brochures, telephone scripts, applications, Cardholder Agreements, and similar
materials.


Program Revenues mean all Interchange Fee and other Fees and revenues generated
by or accruing under a Card marketed and governed by this Agreement.


Regulatory Authority means, as the context requires and as they may have
jurisdiction over one or more parties to this Agreement, any System; any state
Department of Financial Institutions, the Federal Deposit Insurance Corporation;
The Office of the Comptroller of the Currency; the Office of Thrift Supervision,
the Federal Reserve Board, and any federal or state agency having jurisdiction
over the Bank, Company, Merchants or Cardholders.


Rules mean the by-laws , operating rules and regulations adopted by any System
or the National Automated Clearing House Association, Bank’s procedures and
standards, applicable federal and state laws, and any regulations and guidance
from any Regulatory Authority, as the same may from time to time be amended,
modified, or supplemented.


Settlement means the movement of funds between the Bank, Processor and System in
accordance to the Bank’s policies and procedures and System Rules and subject to
the terms of this Agreement.


System means, at Bank’s sole discretion, Visa, Pulse, Star, and any other Card
network authorization, routing, processing or funds transfer system for
transmitting Items and Settlement thereof.


ARTICLE 2 - DUTIES OF COMPANY



SECTION 2.1
Marketing



Company shall, from time to time as determined in Company’s discretion and/or
commercial reasonable efforts in accordance with Network Rules, promote and
market a Card Product to their customers. Company is solely responsible for all
costs and expenses associated with marketing of any Card or Program under this
Agreement. Company shall obtain Bank’s prior written approval for any marketing
materials bearing Bank's name or any System Mark or name before distribution or
broadcast of such materials and Company shall ensure that all marketing
materials comply with the Rules.


 
Page 2

--------------------------------------------------------------------------------

 

SECTION 2.2
Scope of Agreement



Company agrees that the scope of this Agreement shall be limited to the Program
as that term is defined provided by the Company with the Application. Bank’s
obligation to provide to Company any services, sponsorship or otherwise, outside
the scope of the Program and/or other than as required by this Agreement must be
agreed to in writing executed by both Company and Bank. Company may receive any
such services outside the scope of this Agreement from any third party if its
receipt of such services does not interfere and/or limit Bank’s ability or right
to provide the services provided for in this Agreement.



SECTION 2.3
Additional Offerings



(a) Company may develop materials and/or product offerings or may send
additional solicitations to Cardholders ("Additional Offerings") without Bank’s
approval provided that such Additional Offerings do not include Bank’s name or
any System Mark. Additional Offerings which utilize Bank’s name or any System
Mark shall require Bank’s prior written approval, which approval shall not be
unreasonably withheld. Company shall supply to Bank in writing all details,
terms and conditions of any proposed Additional Offerings which contain Bank’s
name or any System Mark before the distribution of such Additional Offerings,
and Bank shall have the right to and must approve any such Additional Offering
before its distribution.


(b) All income and expense for materials, product offerings, or Additional
Offerings will be the income and expense of the Company.



SECTION 2.4
Printing of Cards and Cardholder Agreements



All Cards and Cardholder Agreements shall identify the Bank as the Issuer and
include any such names or Marks as may be required to conform to Graphic
Standards and Rules or other laws and Regulations. Prior to the issuance of any
such materials, the Bank must approve in advance in writing any such materials,
including but not limited to the Cards and the Cardholder Agreements,
Applications and Statements which shall be developed by solely and exclusively
by the Company.
 

SECTION 2.5
Program Pricing



(a) Company shall be solely responsible for ensuring that all charges and fees
to be paid by applicants to become Cardholders shall be those charges that
comply with all applicable State and Federal laws, Rules and Regulations. All
charges and fees assessed by Company shall be given by Company to Bank in
advance and Bank shall have the option, but no obligation, to prohibit or limit
such charges and fees if such fees violate an applicable State or Federal Law,
Rule, or Regulation. In accordance with Network rules and regulations, and
applicable state and federal laws, Bank shall notify Company as soon as possible
for any suspected, alledged or noticed compliance issues. The charges and fees
paid by Cardholders shall be disclosed in the Cardholder Agreement and
Applications given to the Cardholder by Company and Bank at the time the account
is opened and when the Card is received.


(b) Company may modify pricing by giving written notice of the proposed
modification or addition to the Bank. Company acknowledges and agrees that it
shall be solely responsible for ensuring that any such modification or addition
complies with the Operating Rules and the Rules and Regulations, which govern
Cards and/or Demand Deposit Accounts. Bank shall have the option, but not the
obligation, to object to a pricing modification if such modification violates an
applicable State or Federal Law, Rule, or Regulation.
 

SECTION 2.6
Establishment of Cardholder Accounts



Company shall be responsible for accepting and processing Cardholder
applications in accordance with the Rules and based on criteria, terms, and
conditions used by Company that shall at all times comply with the Rules. The
Company, when requested by the Bank, will provide reports indicating compliance
with the established criteria.  


 
Page 3

--------------------------------------------------------------------------------

 


SECTION 2.7
Third Party Services



Company shall perform or cause to be performed Processing Services for the
Program and related activities. Company shall cause all such Processing Services
to be performed in accordance with the Operating Rules. Company may employ or
contract for such services with third parties. In such an event, Company shall
obtain a signed Confidentiality Agreement containing confidentiality provisions
comparable to those contained in this Agreement from all such third parties,
which shall be applicable to the third parties and their directors, officers,
employees or agents. Company shall obtain Bank's prior written approval, which
shall not be unreasonably withheld before retaining any third party to provide
services for the benefit of or in connection with the Program as directly
related to Bank issuance of cards.
The Bank’s approval of any third party shall not in any way relieve the Company
of its duties and obligations under this Agreement, nor shall such approval
constitute a representation or warranty by the Bank that the services to be
performed or products to be furnished by a third party will be performed as
agreed or represented.



SECTION 2.8
Deposit and Reserve Accounts



A non-interest bearing account designated “Deposit Account” (“Deposit Account”)
shall be established by the Company and controlled by Bank as a custodial
account for the total of all Cardholder accounts.


(a)  On each business day during the term of this Agreement, the applicable
System will debit or credit the Deposit Account for the net funds required for
Settlement with System for purchases and ATM withdrawals made by Cardholders
offset by the (i) funds received from System for merchandise returned by
Cardholders; and (ii) any other credits received from System that are due to
Cardholder on such business day.


(b)  On each business day during the term of this Agreement, Company shall
credit the Deposit Account for the following items: (i) funds received from
Company for deposit to the Cardholder’s Card account by 3:00 p.m. Central time
the previous day; and (ii) any other credits due to Cardholder and payable by
Company.


(c)  Company represents and warrants that the Deposit Account will be at all
times funded by Company in an amount that is no less than 100% of the total
amount of the current day’s balances of Cardholder Accounts, subject to the
Company’s next business day crediting of the Deposit Account for deposits to
Cardholders’ Card account. The Company, without prior written approval from the
Bank, shall not withdraw funds from the Deposit Account, provided that, upon
termination of this Agreement, Bank shall return any remaining funds in the
Deposit Account in accordance with the terms of this Agreement.


(d)  A non-interest bearing account designated “Reserve Account” shall be
established by the Company and controlled by Bank as an account for potential
losses for overlimits, fraud, and losses due to disputes or embezzlement.
Account shall be funded based on a rolling monthly amount of total of previous
months overlimits, fraud, and losses due to disputes or embezzlement.


(e)  Company shall, on a daily basis, cause to be provided to Bank a written
report which report shall show the total of funds and/or credits due from
Company to Cardholders, the previous day’s balance of Cardholder Accounts and
the current day’s balances of Cardholder Accounts. Such written report shall
also contain any other information reasonably requested by Bank from time to
time that Company can readily produce.



SECTION 2.9
Customer Service Standards



Company shall develop and be responsible for customer service standards for
servicing that are designed to promote customer satisfaction and to promote the
preservation and growth of the customer base.
 
Bank may, but shall not be required to monitor or at any time audit or otherwise
review compliance with standards to ensure required levels be maintained. The
Bank may request additional reasonable customer service standards; if the Bank
receives any guidance, complaints or comments from any Regulatory Authority or
System or is required to do so by any Operating Rules or Rules, the Company will
have thirty (30) days to comply or initiate reasonable steps to effectuate such
compliance with a written request from the Bank.


 
Page 4

--------------------------------------------------------------------------------

 


SECTION 2.10
Access to Program Documents and Information



Bank shall at all times have reasonable access to all information and documents
it requires to comply, as applicable, with all applicable laws, Regulations,
Operating Rules and Rules concerning the Program which the Company may acquire
or which may be in the control and possession of Company, including but not
limited to information and documents in the possession of any third party
providing Processing Services or otherwise performing any of Company’s
obligations hereunder, which information and documents include but are not
limited to applications for Cards, information concerning Program revenues,
information concerning transactions and agreements affecting the management and
administration of the Program.


Company shall provide Bank with copies of any and all of the following documents
and information, to the extent same exist: applications; advertisements;
disclosures; terms and conditions; Company’s policies and procedures promulgated
in connection with this Agreement; and any other documentation, processing
information or customer service information which the Bank may reasonably
request (hereinafter referred to as “Documentation and Processing”). If Bank, in
its sole discretion, determines that such Documentation and Processing fails to
comply with any law, Regulations or guidance of a Regulatory Authority then Bank
may request appropriate changes be made to such Documentation and Processing,
and Company will use its best efforts to accomplish such changes as soon as
practicable in good faith in accordance with Bank and Regulator standards, and
Bank determines in good faith that it has a legal or regulatory risk, such risk
to be provided in writing to Company, then Bank may terminate this Agreement
upon thirty (30) days written notice, without penalty.



SECTION 2.11
Sponsorship Certification and Administrative Fees



Bank shall complete all registration requirements as required by each applicable
System or Network of which the Bank has agreed to become a member after
obtaining from Company any corresponding agreements and/or commitments in
writing from Company and/or entity(ies) providing Processing Services or any
other service in connection with the Program. Company shall pay all applicable
fees and expenses of each applicable System as imposed on Bank because of its
sponsorship or registration of Company, and as required to maintain the Program.
Company and Bank shall use reasonable commercial efforts to deliver to the
other, within thirty (30) business days of receipt, a copy of all notices or
correspondence (other than confidential information it receives from any System
relating specifically to the Program. Company acknowledges and agrees that it is
responsible for any and all obligations and compliance related to the operations
of the Program which are imposed upon Bank whether by a System, Regulatory
Authority, or any Operating Rules and Rules and Company further agrees that it
will take all steps necessary to ensure that its operations are in compliance
promptly after its receipt of notice thereof from Bank. Bank agrees that it will
cooperate with Company to ensure such compliance.



SECTION 2.12
Liability of Company for System and Regulatory Claims.



Company shall be liable to Bank for any and all liabilities and every loss,
claim, demand, and cause of action (including, without limitation the cost of
litigation and reasonable attorneys' fees) suffered or incurred by Bank as a
result of or arising out of the Company’s failure to comply with any provision
of this Agreement, the Operating Rules, Rules, applicable laws or Regulations
except to the extent such non-compliance is as a result of Bank’s wrongful acts
or omissions, provided that Bank provides Company with prompt notice of any such
loss, claim, demand, or cause of action and permits Company the option to defend
such claim or cause of action. Further, Bank may not settle any claim or cause
of action for which it will seek indemnification from Company without Company’s
prior written approval. 


Should Bank be assessed any fees by any System or Regulatory Authority in
connection with this Agreement, Bank shall notify the Company of such amounts
ten (10) days prior to the Bank settling these expenses by setting off, drafting
or wire transferring from one or more of the accounts for the amounts due except
for those amounts identified as the responsibility of the Bank.



SECTION 2.13
Insurance



Company acknowledges its obligation to obtain appropriate General Liability
insurance coverage equal to at least One Million Dollars ($1,000,000) for each
occurrence and Company will provide Bank with Certificates of Insurance
evidencing proof of such policies. Company’s policies shall contain an
endorsement providing that written notice shall be given to Bank at least thirty
(30) days prior to termination, cancellation or reduction of coverage in the
policy. The policy shall also include Bank and its directors, officers,
employees and agents as additional insureds with respect to the work or
operations done in connection with this Agreement. Coverage will include the
processing provided by the Company and/or any third parties Company chooses to
process, maintain, emboss or distribute cards.


 
Page 5

--------------------------------------------------------------------------------

 
SECTION 2.14
Reports



Company will advise Bank of all Cardholder complaints or allegations of
erroneous or unauthorized transactions, to the extent Company has received
notice of such complaint or allegation, for each calendar month within ten (10)
business days after the end of each calendar month. Company will respond to Bank
within ten (10) business days of notice from Bank with respect to any complaint
received by Bank from a Cardholder. Such advisement shall in no way be deemed or
interpreted to relieve Company or Bank of any of its respective responsibilities
under this Agreement.
Company will also provide to the Bank any other information requested by Bank as
may be required, from time to time by regulatory authorities, to ensure that
safe and sound business practices are being followed concerning processing,
merchant settlement and income to the Bank.



SECTION 2.15
Contingency Plans



Company shall have a viable and tested contingency plan in effect and hereby
warrants that any third party performing any of its duties hereunder has
represented to Company that it has a viable and tested contingency plan in
effect. The plan shall provide for short-term recovery of data for processing,
reasonable security, confidentiality of customer data and reasonable period for
full recovery in relation to the volume and importance of the application to the
Company’s operations and duties under this Agreement.



SECTION 2.16
Error Resolution



Company agrees to resolve, in accordance with the applicable Rules and Operating
Rules all alleged errors or unauthorized transactions with respect to any
transactions performed or attempted to be performed in accordance with or under
this Agreement. In particular, Company agrees, upon notification by Bank of a
complaint or allegation, to obtain any and all documentation or data required to
resolve the matter, fully investigate the allegations, advise Bank of the
results of the investigation and provide an audit trail of information pertinent
to the matter, all within any required timeframes required by the Operating
Rules but in no event later than ten (10) business days after Bank has provided
Company with notice of the complaint or allegations.. 



SECTION 2.17
Records



Company agrees that it will keep, or require third parties to keep, current and
accurate records regarding transactions processed by the Company (or any third
party whom Company retains) or for the Bank in accordance with System Rules,
Operating Rules, and specifications with respect to services performed pursuant
to this Agreement. Company agrees that, to the extent permitted by law, it will
keep and disclose all documentation and statements required by any applicable
laws, Regulations, Operating Rules, and Rules.



SECTION2.18
Security



Company agrees that it will allow only authorized personnel to have access to
any systems available pursuant to this Agreement and will require personal and
workstation identification for all transactions it enters or processes. It
further agrees to establish and comply with all security procedures and systems
needed to protect all confidential cardholder information and cards.



SECTION 2.19
Back-Up of Data



To the extent Bank will depend upon any data communications systems provided by
Company, Merchant or Cardholder, the Company will require appropriate daily
back-up of such data, so that in the event the data communications systems
fails, Company or Bank or its designee, at the Bank’s discretion, will be able
to continue processing applications and transactions. Company will provide Bank
with copies of such back-up plans upon Bank’s reasonable request.


 
Page 6

--------------------------------------------------------------------------------

 


SECTION 2.20
Independent Processor

 
Company has selected a system approved or registered Card processor, if such
registration is required, to process Card transactions and provide Processing
Services for the Program. Company shall pay for all processing costs for
accounts processed under this agreement. Company will not change the Processor
without advance written notification to Bank.





SECTION 2.21
Account Data



Company shall provide to Bank any data and/or other information required to
reconcile accounts or substantiate information concerning deposits, returns,
chargebacks, fees, or amounts settled or as required by any Regulatory
Authority.


Company shall make such data and other information available to the Bank at the
sole cost and expense of the Company. Whenever an error or unauthorized
transaction is alleged to have occurred, Company shall use its best efforts to
obtain all documentation related to the transaction within ten (10) business
days of receiving a request for such information from the Bank.


ARTICLE 3 - BANK COMPENSATION



SECTION 3.1
Compensation to the Bank



For its services under this Agreement, Company shall compensate Bank for such
services in accordance with the provisions of Schedule B attached hereto.


ARTICLE 4 - REPRESENTATIONS AND WARRANTIES OF THE COMPANY



SECTION 4.1
The Company represents and warrants to the Bank as follows:



(a) This Agreement is valid, binding, and enforceable against the Company in
accordance with its terms.


(b)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada and is authorized to do
business in each state in which the nature of the Company's activities makes
such authorization necessary.


(c)  The Company has the full power and authority to execute and deliver this
Agreement and to perform all its obligations under this Agreement. The
provisions of this Agreement and the performance by the Company of its
obligations under this Agreement are not in conflict with the Company's Articles
of Incorporation, bylaws or any other agreement, contract, lease or obligation
to which the Company is a party or by which it is bound.


(d) Neither the Company nor any principal of the Company has been subject to any
of the following:



 
(i)
Criminal conviction (except minor traffic offenses and other petty offenses);




(ii)
Bankruptcy filing or petition;




(iii)
Federal or state tax lien;




 
(iv)
Administrative or enforcement proceedings commenced by the Securities and
Exchange Commission, any state securities Regulatory Authority, Federal Trade
Commission, federal or state bank regulator, or any other state or federal
regulatory agency; or




 
(v)
Restraining order, decree, injunction, or judgment in any proceeding or lawsuit,
alleging fraud or deceptive practice on the part of the Company or any principal
thereof.



(e) For this subparagraph, the word "principal" shall include any officer or
director owning ten percent (10%) or more of the Company, and any person
actively participating in the control of the Company's business.


 
Page 7

--------------------------------------------------------------------------------

 
(f) The Company will provide to the Bank the most recent audited financial
statements. Company agrees to provide audited financial statements on an annual
basis, as soon as possible, and in any event within ninety (90) days after the
end of the Company’s fiscal year, and interim quarterly financial statements if
requested.


(g) Annual Federal Tax Return will be sent to Bank within fourteen (14) days
after filing for Company and any principals ;


(h) As soon as possible, and in any event within ninety (90) days after the end
of the Company’s fiscal year it will provide the Bank with a copy of most recent
Form 10-K filed with the U.S. Securities and Exchange Commission, if applicable.


(i) It will comply with the Operating Rules, Rules and any laws, Regulations,
guidance, orders or rules issued by the Regulatory Authorities that relate to
the cards, matters and transactions contemplated by this Agreement and shall
cause all third parties performing any of its respective obligations hereunder
to comply with all of the foregoing, as may be applicable.


(j) The Company is familiar with and able to fully comply with (i) the Rules and
Operating Rules, as applicable; and (ii) the applicable federal laws and
Regulations and the laws and Regulations in the states in which the Company does
or may do business, including, without limitation, those laws, Rules and
Regulations governing the Program and card services.




ARTICLE 5 - DUTIES OF BANK



SECTION 5.1
Background Investigation of Company



Bank may conduct, at its expense, reasonable investigation as it may from time
to time believe appropriate, and Company shall cooperate with Bank in connection
therewith. Company consents, on an ongoing basis, to Bank’s obtaining any
consumer credit report or other investigative documentation on Company, which
Bank deems relevant for any purpose, related to this Agreement.



SECTION 5.2
Membership in System



Bank represents that it is a member of Visa U.S.A., Star, Pulse and other
Systems as may be appropriate, and in good standing and will promptly notify
Company in writing of any changes to Bank’s standing with the aforementioned
organizations.



SECTION 5.3
Notices



Bank shall deliver to Company a copy of all notices or correspondence that it
receives from the System, or any other third party, relating specifically to
Bank's sponsorship of Company, within thirty (30) business days of receipt of
such notice or correspondence unless legally or contractually prohibited from
doing so, or unless the information is of a confidential nature.



SECTION 5.4
Settlement



Bank will settle funds with various Networks that Company and Bank have agreed
to utilize for acceptance of the card issued under this program.


ARTICLE 6 - EXPENSES



SECTION 6.1
Expenses of Bank



Bank shall be solely responsible for the following expenses:


(a) Bank's own internal costs and expenses incurred in connection with
maintaining the Deposit Account(s) and, except as may be otherwise agreed
herein, its own internal monitoring of the Program, including all legal
expenses.


 
Page 8

--------------------------------------------------------------------------------

 
(b) All annual Membership fees relating to Bank's general licenses with and
general Membership in any System utilized by the Bank in connection with the
Program, and any fines and penalties, or portion thereof, assessed by any such
System or any Regulatory Authority due to Bank's negligence, fraud or willful
misconduct, excluding any fines or penalties caused by Company or its officers,
directors, employees or agents.


(c) Such other services and expenses that Bank may deem necessary or appropriate
for the Program and which are not the obligation of Company hereunder.



SECTION 6.2
Expenses of Company



Company shall be solely responsible for payment to Bank or on Bank’s behalf, to
the extent Bank incurs such charges, for expenses associated with the Program,
including but not limited to the following:


(a) All fees, penalties, assessments, expenses, etc. payable to any System for
any current or future registration of Company, except to the extent such
penalties or assessments are due to the acts or omissions of Bank.
 
(b) All System fees associated with BINs assigned to Bank for Company, including
but not limited to transaction and volume fees, quarterly operating certificate
or quarterly Membership fees related to the Program or pursuant to any Agreement
between Bank and System.


(c) All fines and penalties assessed by any System or any Regulatory Authority
(other than Bank) due to Company’s actions or the actions of any third party
retained by Company.


(d) Any losses sustained from any Card or Account for any reason, except to the
extent such loss was caused by Bank’s negligence or willful misconduct.


Company also agrees that it is solely responsible for the following expenses
that Company will incur:


(e) Advertising and other expenses associated with the marketing incurred by
Company, any party under its control or any party for which it is providing
services, not including Bank.


(f) All expenses associated with establishing and maintaining any accounts with,
or receiving services from, any financial institution providing Settlement;


(g) Costs incurred by any Processor or by Company or any part under its control
or any party for which it is providing services for any account processing.


(h) Expenses associated with manufacturing, embossing, and mailing Cards, which
are incurred by Company and are associated with BINs assigned to Bank for
Company.


(i) All other amounts incurred in connection with customer service, balance
inquiries, 800 numbers, automated response unit (ARU) programming, chargebacks,
fraud and/or administration of the Program, as provided in this Agreement
(except those specifically made the responsibility of Bank pursuant to Section
6.1).


(j) All fees and charges set out in Section 3.1.


ARTICLE 7 - LIMITATION OF LIABILITY



SECTION 7.1
Limitation on Liability



Other than stated herein and subject to Section 7.2 herein, Bank shall not be
liable for any loss or damage, direct or indirect, for any cause whatsoever,
(including, but not limited to, those arising out of or related to this
Agreement) with respect to any claim or allegation made by any Cardholder, third
party, or Company, including but not limited to an allegation of an erroneous or
unauthorized transfer or transaction, provided that Bank will be liable for any
losses associated with Bank’s gross negligence or intentional misconduct with
respect to the funds in the Deposit Account.


 
Page 9

--------------------------------------------------------------------------------

 



SECTION 7.2
No Special Damages



In no event shall Bank or Company be liable under any theory of tort, contract,
strict liability or other legal or equitable theory for any lost profits,
exemplary, punitive, special, incidental, indirect or consequential damages,
each of which is hereby excluded by agreement of the parties regardless of
whether or not Bank or Company has been advised of the possibility of such
damages. This section 7.2 should not be construed to limit the liabilities and
obligations of the parties under section.  





SECTION 7.3
Disclaimer of Warranties



Bank’s and Company’s express warranties in this agreement are its only
warranties and Bank and Company specifically disclaim all other warranties of
any kind, express or implied, arising out of or related to this Agreement,
including without limitation, any warranty of merchantability or fitness for a
particular purpose or non-infringement. Bank’s and Company’s liability to each
other hereunder shall in no event exceed an amount equal to actual monetary
damages incurred by Company and/or Bank, as applicable.


ARTICLE 8 - TERM OF AGREEMENT



SECTION 8.1
Term



This Agreement is effective from the date hereof and shall extend for five (5)
years (the "Original Term").



SECTION 8.2
Renewal



After the Original Term, this Agreement shall automatically be renewed for
consecutive periods of two (2) years (each a "Renewal Term") unless either party
gives the other party written notice at least one hundred eighty (180) days
prior to the termination date of the Original Term or the then-current Renewal
Term that the Agreement will not be renewed.


Notwithstanding the first paragraph of this Section 8.2, Bank agrees that
Company may terminate this Agreement without cause at any time. Company agrees
that its decision to terminate without cause, i.e., not a termination for cause
pursuant to Section 8.3, prior to the expiration of the term will result in
administrative costs and fees to the Bank and therefore agrees to pay a
cancellation fee, in addition to other damages, in the following amounts:
 
(a)
During first year
$10,000.00
(b)
During second year
$5,000.00
(c)
During third year
$2,500.00
(d)
During fourth year
$1,500.00
(e)
During fifth year
$1,500.00
(f)
During any renewal period
$1,500.00



Company furthermore agrees such cancellation fee will be paid immediately upon
written notice of termination.



SECTION 8.3
Termination



(a) Either Bank or Company shall have the right, subject to the requirements of
Section 8.4 below, to terminate this Agreement upon written notice to the other
party upon occurrence of one or more of the following events:



 
(i)
Any material breach, so long as the breach is not due to the negligence, fraud
or willful misconduct of the terminating party, but only if the failure
continues without appropriate cure steps as agreed by the parties for a period
of;



(a) thirty (30) days after the non-performing party receives written notice from
the other party specifying the breach in the case of a failure not involving the
payment of money, or
 
 
Page 10

--------------------------------------------------------------------------------

 
(b) ten (10) days after the non-performing party receives written notice from
the other party specifying the breach in the case of a failure to pay any amount
then due hereunder, or
(c) immediately, in connection with intentional misconduct with respect to the
Deposit Account.



 
(i)
The gross negligence, fraud, or willful misconduct of the other party. Such
termination shall be effective immediately upon giving written notice of
termination for such cause to the other party.




(ii)
The other party;




 
(a)
voluntarily commencing any proceeding or filing any petition seeking relief
under Title 11 of the United States Code or any other Federal, state or foreign
Bankruptcy, insolvency, liquidation or similar law, or




(b)
applying for or consenting to the appointment of a receiver, trustee, custodian,
sequestrator or similar official for such party or for a substantial part of its
property or assets, or




(c)
making a general assignment for the benefit of creditors, or




(d)
taking corporate action for the purpose of effecting any of the foregoing.




 
(iii)
The commencement of an involuntary proceeding or the filing of an involuntary
proceeding or the filing of an involuntary petition in a court of competent
jurisdiction seeking;




 
(a)
relief in respect of the other party, or of a substantial part of its property
or assets under Title 11 of the United States Code or any other Federal, state
or foreign bankruptcy, insolvency, receivership or similar law, or




 
(b)
the appointment of a receiver, trustee, custodian, sequestrator or similar
office for the other party or for a substantial part of its property or assets,
or






 
(c)
the winding up or liquidation of the other party, if such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall continue unstayed and in effect for sixty
(60) days.




 
(v)
Upon any change to or enactment of any law or regulation which would have a
material adverse effect upon Bank, Company, or the Program.

 

 
(vi)
Failure of the Bank to maintain its System Memberships.




 
(vii)
Any uncured material default by the Company with respect to its obligations to
comply with the Rules or Operating Rules.




 
(viii)
If a Regulatory Authority or a System demands that this Agreement be terminated
or modified in a materially adverse manner.




 
(ix)
If, upon review of the regulatory authorities governing this Agreement, Company
determines in its sole discretion that such regulatory authorities either
prohibit the operation of the Program or would cause the operation of the
Program to adversely affect Company’s business operations.



(b) Bank may terminate, limit production, or restrict access to any Cardholder
under this Agreement by giving thirty (30) days advance written notice to the
Company; however, if Bank at any time determines that continued operation under
this Agreement may adversely affect the Bank’s safety and soundness or if the
Bank has knowledge of or evidence of fraud, the Bank can terminate the Agreement
immediately.
 
 
Page 11

--------------------------------------------------------------------------------

 
 
SECTION 8.4
Survival of Payments and Survival of Obligations upon Termination



Upon notice of termination and/or cancellation of this Agreement at any time for
any reason, including pursuant to Section 8.3, and at the Bank’s written
request, Company shall promptly provide notice of cancellation of the Program to
all affected Cardholders processed through BINs assigned to the Bank and shall
take appropriate action to cause all Cards to be cancelled or reissued and if
applicable, money on deposit with the Bank to be refunded to the Cardholders.
Additionally, upon the effective date of termination of this Agreement, Company
will discontinue all use of the Bank’s name and Marks and the name and Marks of
any System. At the Bank’s option and upon written notice to Company, this
Agreement shall continue in full force and Bank shall continue to provide the
services currently then being provided until such time as all Cards are so
cancelled or reissued, but in no event exceeding ninety (90) days from notice of
cancellation and/or termination. If such termination is made by Bank pursuant to
Section 8.3(a), Bank, in addition to any other rights and/or remedies it may
have at law and/or at equity, will have the option to withhold and pay directly
expenses that it has incurred from any of the accounts, including Settlement,
Bank fees, System expenses and chargebacks or any other charges, fees or costs.
 
Upon termination of this Agreement and cancellation of the Program, Bank shall,
upon Company’s request, provide Company with reasonable transition assistance so
that Company may transition the Program to another financial institution.



SECTION 8.5
Disposition of the Deposit and Reserve Accounts



Upon the termination of this Agreement for any reason including but not limited
to the termination and/or expiration of this Agreement at the end of the Initial
Term or any Renewal Term, this Agreement shall remain in full force and effect
with respect to all provisions regarding the Deposit or Reserve Accounts and
Company’s obligations and duties with regard to resolving any alleged errors or
unauthorized transactions. However, an amount representing total alleged errors
or unauthorized transactions at termination and for 90 days subsequent to
termination will be required to be deposited in a suspense account held by Bank,
provided that Bank shall release to the Company all funds in the suspense upon
the earlier of 90 days following termination or the resolution of all
outstanding alleged errors or unauthorized transactions. The balance of the
Deposit and Reserve Accounts shall remain with and be equal to the total of the
outstanding balance for all issued cards and Reserve Amounts, pursuant to this
Agreement, provided that Bank shall return funds in the Deposit Account to
Company upon the transfer of the issued cards to a new financial institution in
an amount equal to the outstanding balance on the issued cards that are
transferred. In addition, notwithstanding the foregoing, upon termination of
this Agreement, Bank shall promptly return to Company an amount equal to the
funds in the Deposit Account less the outstanding balance on the issued cards.
The Bank may, in its sole discretion, place a hold on all such funds and/or
disburse such funds in accordance with this Agreement and the Rules, provided
that Bank exercises its discretion in good faith.



SECTION 8.6
Chargebacks, Disputed, or Erroneous Transactions



In the event of termination or expiration, this Agreement shall remain in full
force and effect with respect to all provisions regarding chargebacks, disputed,
erroneous transactions, and allegedly erroneous or unauthorized transactions.
Company shall continue to process and service those accounts in dispute or with
account liability under this Agreement. After Company has paid Bank in full for
any items and allegedly erroneous or unauthorized transactions, accounts that
become loss accounts shall be Company's property and shall be assigned,
transferred and conveyed by Bank to Company or Company’s designee, unless such
losses are due to Bank’s negligence or intentional misconduct.



SECTION 8.7
Return of Materials



Each party agrees that upon termination of this Agreement and the request of the
other party, it will send certification of its destruction of, or deliver to the
other party, all written and tangible material in its possession which
incorporates any Confidential Information belonging to the other party, or
otherwise relates to the other party’s businesses, except that information which
must be retained as required by Regulatory Authority or System to comply with
retention guidelines.


 
Page 12

--------------------------------------------------------------------------------

 

ARTICLE 9 - CONFIDENTIALITY



SECTION 9.1
Confidential Information



Under this Agreement, the parties will be disclosing to each other certain
confidential and proprietary information including customer lists, customer
data, business plans, software, data, prototypes, documentation, customer
information, and other business and/or technical information (the
“Information”). The Information may be disclosed in either oral or written form.
 
The receiving party shall hold the Information in confidence and shall prevent
the disclosure of the Information, unless it is in accordance with the terms of
this Agreement. The receiving party shall use the Information only for the
purpose of fulfilling its obligations under the Agreement; shall reproduce the
Information only to the extent necessary for such purpose; shall restrict
disclosure of the Information to its employees and agents with a need to know;
and shall advise such employees and agents of the nondisclosure obligation
assumed herein. Other than as expressly permitted by this Agreement, the
receiving party shall not disclose Information to any third party without prior
written approval of the other party.
 
The above restrictions on the use or disclosure of Information shall not apply
to any Information:
 

 
(a)
which, as established by the receiving party’s written records, is independently
developed by the receiving party or its affiliated company or lawfully received
free of restriction from another source having the right to so furnish such
Information;

 
(b)
after it has become generally available to the public without breach of this
Agreement or any other agreement to which Company is a party;

 
(c)
which the disclosing party agrees in writing is free of such restrictions; or

 
(d)
was in the receiving party’s possession as of the date of this Agreement



Information may be disclosed where a party is legally required to disclose such
information, including pursuant to a governmental or judicial order, provided
that the receiving party notifies the disclosing party of the pending disclosure
prior to such disclosure, unless the disclosing party is legally or
contractually prohibited from doing so. Information may also be released to the
Processor to the extent necessary and required to process transactions and
service Cardholder’s accounts as required pursuant to the Rules and Regulations.
 
All Information shall remain the property of the disclosing party and shall be
returned upon written request or upon the receiving party’s determination that
it no longer has a need for such Information.
 
The parties acknowledge that in the event either party breaches the terms of
this Section 9.1, the non-breaching party shall be entitled to injunctive relief
in addition to any other remedies that may be available to it at law or under
the terms of the Agreement.



SECTION9.2
Access



Unless prohibited by applicable law, Company shall provide to Bank full access
to all account information in whatever available form or medium necessary for
Bank to perform its obligations hereunder and agrees to cooperate fully and
promptly with any reasonable request from a Regulatory Agency or Bank’s auditors
or compliance personnel to obtain any records, including inspection at Company’s
premises or the of premises any third party, which are related in any way to
this Agreement or Company’s ability to comply with its terms, provided that Bank
shall bear its own costs in connection with any such request.


ARTICLE 10 - GENERAL PROVISIONS



SECTION 10.1
Indemnification 



(a) Company covenants and agrees to indemnify and hold Bank, its parent or
affiliates, and their respective officers, directors, employees, agents and
permitted assigns harmless, against any losses or expenses arising out of this
Agreement including but in no way limited to those arising from any legal
action, claim, demand or proceedings brought against any of them as a direct
result of; (1) any negligence, fraud or willful misconduct by Company, its
officers, directors, employees, agents, merchants or Cardholders or their
officers, directors, employees or agents; (2) any action or omission of Company
or its officers, directors, employees or agents or action or omission by
Cardholders or merchants or their banks which violates any law, Regulation or
Rule; (3) any claim relating to obligations owed to or by Company or any third
party retained by it; (4) actions taken by Bank in accordance with or in good
faith reliance upon information or instructions provided by Company or by its
agents; (5) Company’s or its agents failure to comply with any federal, state,
or local laws or Regulations, the Operating Rules or Rules; (6) the acts of
omissions of the Processor; (7) the breach of this Agreement by Company; and (9)
any breach of the agreement between Company and Processor. This provision shall
not apply to the extent such claim is the direct result of any negligence,
fraud, willful misconduct or material breach by Bank or to the extent the Bank
is obligated to provide indemnity under sub paragraph (b) below.


 
Page 13

--------------------------------------------------------------------------------

 
(b) Bank covenants and agrees to indemnify and hold Company, its parent or
affiliates, and their respective officers, directors, employees, agents and
permitted assigns, harmless against any losses or expenses arising from any
legal action, claim, demand or proceedings brought against any of them to the
extent they are the direct result of Bank’s (or its officers, directors,
employees, or agents’) breach of this Agreement, negligence, fraud or willful
misconduct, or failure to comply with the Operating Rules, Rules, applicable
laws or Regulations. This provision shall not apply to the extent such claim
arises out of any gross negligence, fraud, willful misconduct, or breach by
Company or its officers, directors employees or agents or to the extent the
Company is obligated to provide indemnity under sub paragraph (a) above.


 (c) If any claim or demand is asserted against any party or parties
(individually or collectively, the “Indemnified Party”) by any person who is not
a party to this Agreement in respect of which the Indemnified Party may be
entitled to indemnification under the provisions of subsections (a) or (b)
above, written notice of such claim or demand shall promptly be given to any
party or parties (individually or collectively, the “Indemnifying Party”) from
whom indemnification may be sought. The Indemnifying Party shall have the right,
by notifying the Indemnified Party within ten (10) business days of its receipt
of the notice of the claim or demand, to assume the entire control (subject to
the right of the Indemnified Party to Participate at the Indemnified Party’s
expense and with counsel of the Indemnified Party’s choice) of the defense,
compromise or settlement of the matter, including, at the Indemnifying Party’s
expense, employment of counsel of the Indemnifying Party’s choice. If the
Indemnifying Party gives notice to any Indemnified Party that the Indemnifying
Party will assume control of the defense, compromise or settlement of the matter
the Indemnifying Party will be deemed to have waived all defenses to the claims
for indemnification by the Indemnified Party with respect to that matter. Any
damages to the assets or business of the Indemnified Party caused by a failure
of the Indemnifying Party to defend shall be included in the damages for which
the Indemnifying Party shall be obligated to indemnify the Indemnified Party.



SECTION 10.2
Arbitration



In the event of any dispute between Bank and Company relating to this Agreement,
or their performance hereunder, Bank and Company agree that such dispute shall
be resolved by means of binding arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association (the “AAA”), subject
to any modifications contained in this Agreement, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction. The arbitration decision shall be binding upon the Bank and
Company. The arbitrator(s) shall be limited to awarding compensatory damages and
shall have no authority to award punitive, exemplary or similar type damages.
The dispute shall be determined by one (1) arbitrator, except that if the
dispute involves an amount in excess of One Million Dollars ($1,000,000)
(exclusive of interest and costs), three (3) arbitrators shall be appointed to
decide by majority vote unless the parties agree otherwise. The arbitrator(s)
shall be selected from panels maintained by the AAA unless the parties agree
otherwise. The determination of the arbitrator shall be binding upon the parties
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. The arbitrator(s) shall base the award on the applicable
law judicial precedent, which would apply if the Dispute were decided by a
United States District Court Judge sitting in California. The award shall be in
writing and include the findings of fact and conclusions of law upon which it is
based unless the parties agree otherwise. Notwithstanding the foregoing, no
party shall be prevented from seeking injunctive relief from a court of
competent jurisdiction in order to enforce this Agreement. Depositions may be
taken and other discovery may be obtained during such arbitration proceedings to
the same extent authorized in civil judicial proceedings. The arbitrator(s) will
resolve any discovery disputes. The arbitrator(s) and counsel of record will
have the power of subpoena process as provided by law. Arbitration fees payable
to the arbitrator in advance of an award shall be paid equally by the parties to
the dispute. The arbitrator(s) shall award recovery of all costs and fees
(including reasonable attorneys’ fees, administrative fees, arbitrator fees,
costs and expenses) to the prevailing party. The arbitrator(s) may also grant
provisional or ancillary remedies including, without limitation, injunctive
relief, attachment or the appointment of a receiver, either during the pendency
of the arbitration proceeding or as part of the arbitration award. The
arbitration shall be governed by the substantive laws of the State of California
without regard to conflicts of law rules. The arbitration proceedings shall be
conducted in Palm Desert, California, unless the parties agree otherwise.


 
Page 14

--------------------------------------------------------------------------------

 


SECTION 10.3
Disclosure



(a) Each party shall promptly notify the other of any action, suit, proceeding,
facts and circumstances, and the threat of reasonable prospect of same, which
might give rise to any indemnification hereunder or which might materially and
adversely affect either party's ability to perform this Agreement.


(b) Each party represents and warrants to the other that it has no knowledge of
any pending or threatened suit, action, arbitration or other proceedings of a
legal, administrative or regulatory nature, or any governmental investigation,
against it or any of its affiliates or any officer, director, or employee which
has not been previously disclosed in writing and which would materially and
adversely affect its financial condition, or its ability to perform this
Agreement.



SECTION 10.4
Legal Compliance



Company represents and warrants that it is familiar with the requirements of all
applicable laws, regulations Operating Rules and Rules, including but not
limited to federal and state consumer protection laws and agrees that it shall
be solely responsible for complying and causing all third parties to comply with
all such laws and Regulations and all other applicable laws and Regulations
relating to its activities under this Agreement, now and in the future. Nothing
in this Section 10.4 shall relieve Company of its obligations under this
Agreement including, without limitation, the requirements of Section 2.


Without limiting the generality of the foregoing and other terms and conditions
herein, Company’s obligations under this Agreement, including without
limitation, its responsibility for all legal compliance, shall in no way be
affected, altered and/or waived in the event Bank performs, exercises or fails
to exercise, any right, obligation, option, or otherwise, to provide
instruction, guidance, or recommendations of any kind, and/or review, any aspect
of the Program.



SECTION 10.5
Legal Authority



Company and Bank each represents and warrants to the other that it is a
corporation duly organized and validly existing as of the date of this
Agreement, that all consents and approvals necessary for this Agreement to be
valid and binding on it have been obtained, and that fulfillment of its
obligations pursuant to this Agreement does not conflict with any provision of
any state or Federal law applicable to it or any other contract to which it is a
party.



SECTION 10.6
Force Majeure



Neither party shall be liable for any failure or delay on its part to perform,
and shall be excused from performing any of its non-monetary obligations
hereunder if such failure, delay or non-performance results in whole or in part
from any cause beyond the absolute control of the party, including without
limitation, any act of God, act of war, riot, earthquake, fire, explosion,
natural disaster, flooding, embargo, sabotage, government law, ordinance, rule,
regulation, order or actions. Either party desiring to rely upon any of the
foregoing as an excuse for failure, default or delay in performance shall, when
the cause arises, give to the other party prompt notice in writing of the facts
which constitute such cause; and, when the cause ceases to exist, give prompt
notice thereof to the other party. This Section 10.6 shall in no way limit the
right of either party to this Agreement to make any claim against third parties
for any damages suffered due to said cause. If any performance under this
Agreement is postponed or extended for longer than sixty (60) calendar days Bank
or Company may, by written notice, terminate the Agreement immediately.



SECTION 10.7
Relationship of Parties



Bank and Company agree they are independent contractors to each other in
performing their respective obligations hereunder. Nothing in this Agreement or
in the working relationship being established and developed hereunder shall be
deemed or is intended to be deemed, nor shall it cause, Bank and Company to be
treated as partners, joint ventures, or otherwise as joint associates for
profit.


 
Page 15

--------------------------------------------------------------------------------

 


SECTION 10.8
Regulatory Examinations and Financial Information



Company agrees to submit to and cooperate fully and promptly with any
examination that may be required by any Regulatory Authority, Bank auditors or
Bank’s compliance personnel. Company shall also promptly provide to Bank any
information, which may be reasonably required by any Regulatory Authority or
Bank’s auditors or compliance personnel in connection with their audit or review
of Bank or the Program. Company shall promptly furnish Bank, at Company's
expense, with financial statements. Company shall also promptly provide such
other information as Bank may from time to time request with respect to the
financial condition of Company and such other information as Bank may from time
to time request with respect to third parties retained by Company.


Bank may require based on risk or suspected risk an annual operational audit of
Company’s operations to be performed by the bank or a third party as designated
by the Bank. All of expenses associated with the performance of such an
operational audit shall be the sole responsibility of the Company. 



SECTION 10.9
Governing Law



This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of California. The parties hereby consent to service
of process, personal jurisdiction, and venue in the state and federal courts in
Palm Desert, California or Riverside County, California.



SECTION 10.10
Severability



In the event that any part of this Agreement is ruled by a court, Regulatory
Authority (other than Bank), or other public or private tribunal of competent
jurisdiction to be invalid or unenforceable, such provision shall be deemed to
have been omitted from this Agreement. The remainder of this Agreement shall
remain in full force and effect, and shall be modified to any extent necessary
to give such force and effect to the remaining provisions, but only to such
extent.



SECTION 10.11
Survival



All representations and warranties and terms of this Agreement herein shall
survive any termination or expiration of this Agreement



SECTION 10.12
Successors and Third Parties



Except as limited by Section 10.13, this Agreement and the rights and
obligations hereunder shall bind, and inure to the benefit of the parties and
their successors and permitted assigns.



SECTION 10.13
Assignments



The rights and obligations of the Company and Bank under this Agreement are
personal and are not assignable either voluntarily or by operational law,
without prior written consent from the Bank, provided that Company may transfer,
assign, or dispose of its rights or obligations under this Agreement without
Bank’s consent to a parent, affiliate, or subsidiary, or to any successor as a
result of any merger, consolidation, or other corporate reorganization of such
party or any sale of all of substantially all of the stock or assets of such
party.



SECTION 10.14
Notices



All notices, requests, financial statements and approvals required by this
Agreement shall be in writing and shall be deemed to have been duly given as
follows: (i) upon receipt if personally delivered; or (ii) upon deposit in the
mail, if sent by certified or registered mail, postage prepaid, return receipt
requested, or by overnight carrier, addressed as indicated below, or at such
other address of which the notifying party hereafter receives notice in
conformity with this section.


To Bank:
Palm Desert National Bank
To Company:
Ready Credit Corporation
 
72-760 El Paseo
 
800 Nicollet Mall, Suite 2690
 
Palm Desert CA 92260
 
Minneapolis, MN 55402
 
Attention: Jim Tingey
 
Attention: Tim Walsh
 
760-340-9693; Fax: 760-779-8576
 
612-279-2004; Fax: 612-338-7332
 
Email: jtingey@pdnb.com
 
Email: tim@readycreditcorp.com

 
 
Page 16

--------------------------------------------------------------------------------

 
 
SECTION 10.15
Waivers



Neither party shall be deemed to have waived any of its rights, powers, or
remedies hereunder except in writing signed by an authorized agent or
representative of the party to be charged. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Agreement on the part of the other party to be performed or complied with. The
waiver by either party of a breach of any term or provision of this Agreement
shall not be construed as a waiver of any subsequent breach.


Notwithstanding the generality of the foregoing, and for illustrative purposes
only, Bank and Company shall not be deemed to have waived any of their
respective rights as a result of any course of dealing or by its exercise or
non-exercise of any right of approval or recommendation or supply of
information, including without limitation, in the event that Bank has the right
to review or approve any aspect of the Program and declines and/or does not for
any reason exercise or opt to exercise that right.



SECTION 10.16
Entire Agreement; Amendments



This Agreement constitutes the entire Agreement between the parties and
supersedes all prior Agreements, understandings, and arrangements, oral or
written, between the parties with respect to the subject matter hereof. This
Agreement may not be modified or amended except by an instrument or instruments
in writing signed by the party against whom enforcement of any such modification
or amendment is sought.



SECTION 10.17
Counterparts



This Agreement may be executed and delivered by the parties in counterpart, each
of which shall be deemed an original and both of which together shall constitute
the same instrument.



SECTION 10.18
Exclusivity



This program is exclusive to the Bank, to the extent that the Bank’s Capital to
Deposit ratio remains within compliance guidelines, in which case bank will
relinquish right of exclusivity. Other programs issued by the Company may be
presented to the Bank and Bank has first right of refusal to accept program.


IN WITNESS WHEREOF, this Agreement is executed by the parties as of the date and
year first above written.
 
 
February 2, 2006
Date
PALM DESERT NATIONAL BANK
 
By: Tim Walsh
 
Name and Title: Chief Executive Officer
   
February 2, 2005
Date
“COMPANY”
 
By: James Tingey
 
Name and Title: Senior Vice President, Administration

 
 
Page 17

--------------------------------------------------------------------------------

 
 
SCHEDULE B
BANK FEES AND CHARGES




SET- UP FEES


One-time program set-up fee:
$5,000.00
 



ANNUAL FEES
Any System Sponsorship Fees (passed through from networks):

 
a.
$5,000 Visa ISO registration ($2,500 annual renewal)

 
b.
$100 STAR Marketing Service Organization fee

 
c.
Any other Network fees



CARD FEES
 
Monthly card maintenance fee:
$0.08
per card     1-10,000 cards
 
$0.07
per card     10,001-25,000
 
$0.06
per card     25,001-50,000
 
$0.05
per card     50,001-100,000
 
$0.04
per card     100,001+
     
Completed transaction fee*:
$0.08
per trans     1-100,000
 
$0.07
per trans     100,001-250,000
 
$0.06
per trans     250,001-500,000
 
$0.05
per trans     500,001-2,000,000
 
$0.04
per trans     2,000,000+
 
 

 
Revenue share on interchange (to RCC):
40%
1-10,000 cards
 
50%
10,001-50,000 cards
 
60%
50,001+ cards



* Completed transactions include: loads, signature POS (settled), debit POS, and
debit ATM.
 
 
Page 18

--------------------------------------------------------------------------------

 

SCHEDULE C
ACCOUNT FUNDS FLOW
(Attached)
 
 
 
Page 19

--------------------------------------------------------------------------------

 